Order entered May 7, 2015




                                             In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-14-00856-CV

                   IN THE INTEREST OF C.S.B AND R.D.B, CHILDREN

                       On Appeal from the 255th Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DF-11-15158

                                             ORDER
       We GRANT the May 5, 2015 motion of freelance court reporter Micaela Ynostrosa for

an extension of time to file a supplemental reporter’s record containing missing exhibits. Ms.

Ynostrosa shall file the supplemental reporter’s record by MAY 18, 2015.

       We DIRECT the Clerk of this Court to send a copy of this order by electronic

transmission to Ms. Ynostrosa, Joie Rivera, Official Court Reporter for the 255th Judicial

District Court, and all counsel of record.

                                                      /s/   ELIZABETH LANG-MIERS
                                                            JUSTICE